 Case: 2:19-cv-02493-ALM-EPD Doc #: 6 Filed: 09/06/19 Page: 1 of 2 PAGEID #: 99




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION AT COLUMBUS


JOSEPH O'BYRNE,et al.                                CASE NO.      2:19-cv-02493
                                                     Related Case Nos.    2:18-cv-01009
                Plaintiffs,                                               2:18-cv-01019


                                                    (Judge Algenon L. Marbley)
                                                    (Magistrate Judge Elizabeth P. Deavers)
WEYERHAEUSER COMPANY,
et al.
                                                     STIPULATION
                Defendants.




         Pursuant to Rule 6.1(a) ofthe Local Civil Rules ofthe United States District Court for the

Southern District of Ohio, counsel for the Plaintiffs and counsel for the Defendant Weyerhaeuser

Company, hereby stipulate that the Defendant Weyerhaeuser Company is granted an extension

of twenty-one (21) days to and including October 7, 2019 within which to respond to the

Plaintiffs' Complaint. No prior stipulated extension has been granted to that Defendant.



                                              /s/ Eric H. Zagrans
                                              Eric H.Zagrans(0013108)
                                              ZAGRANS LAW FIRM LLC
                                              5077 Waterford Drive, Suite 302
                                              Elyria, OH 44035
                                              PHONE:       (216)771-1000
                                              FAX:         (866)261-2008
                                              E-MAIL:        eric@zagrans.com
 Case: 2:19-cv-02493-ALM-EPD Doc #: 6 Filed: 09/06/19 Page: 2 of 2 PAGEID #: 100




                                             /s/ Steven M. Goldberg
                                             Steven M. Goldberg(0041344)
                                             THE GOLDBERG LAW FIRM CO., LPA
                                             Solon Business Campus
                                             31300 Solon Road, Suite 12
                                             Solon, OH 44139
                                             PHONE:        (440)519-9900
                                             FAX:          (877)464-4652
                                             E-MAIL:        steven@.smglegal.com

                                             Attorneys for Plaintiffs



                                             /s/ David C. Greer
                                             David C. Greer(0009090)
                                             BIESER, GREER & LANDIS,LLP
                                             6 North Main Street, Suite 400
                                             Dayton, OH 45402-1908
                                             PHONE:      (937)223-3277
                                             FAX:        (937)223-6339
                                             E-MAIL:        dcg@biesergreer.com

                                             Attorney for Defendant Weyerhaeuser Company


                                 CERTIFICATE OF SERVICE


         I hereby certify that on the 6'*^ day of September, 2019, I filed the foregoing document
with the Clerk of the United States District Court for the Southern District of Ohio by way of the

CM/ECF system which will send notification to all parties of record.


                                             /s/ David C. Greer
                                             David C. Greer

4713.219I56A759618.I
